Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 1 of 14 PageID 424




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

   MELVIN ANDERSON,

               Petitioner,

   vs.                                           Case No.:   5:17-cv-335-Oc-32PRL

   WARDEN, FCC COLEMAN, USP I

               Respondent.
                                             /

                                        ORDER

         Melvin Anderson (“Petitioner”; BOP Register No. 82106–020), a federal

   inmate, initiated this case by filing a petition for writ of habeas corpus under

   28 U.S.C. § 2241. (Doc. 1, Petition). Petitioner names as Respondent the Warden

   of FCC Coleman, USP I (“Warden”). Petitioner challenges two things: first, the

   United States Parole Commission’s decision in February 2017 to deny him

   release on parole; and second, a decision by the Warden to increase his security

   classification, which led to a change in the conditions of his confinement.

   Respondent filed a brief in opposition (Doc. 5, Response) along with exhibits

   (Doc. 5-1, “Resp. Ex.”). Petitioner filed a reply brief. (Doc. 12, Reply).

         Afterward, Petitioner moved to voluntarily dismiss the second claim (Doc.

   47), which the Court granted (Doc. 58). Thus, the only remaining claim is the




                                             1
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 2 of 14 PageID 425




   challenge to the denial of parole in Ground One. 1 The Court instructed

   Respondent to file a supplemental response regarding the parole claim, which

   Respondent has done. (Doc. 61, Supplemental Response; Doc. 61-1, Exhibits).

   The Court authorized Petitioner to file a supplemental reply brief by August 28,

   2020 (Doc. 60), but as of this date, the Court has received none. Therefore, the

   case is ripe for a decision. For the reasons below, the Petition is due to be denied.


       I.      Background


            Petitioner is currently confined at Beaumont USP serving a sentence of

   life imprisonment. He was confined at FCC Coleman when he filed the instant

   petition, and therefore the Court has jurisdiction. See Hajduk v. United States,

   764 F.2d 795, 796 (11th Cir. 1985) (a § 2241 habeas petition must be filed in the

   district where the petitioner is incarcerated).

            In 1988, Petitioner pleaded guilty in the United States District Court for

   the Middle District of Georgia to one count of second-degree murder. See

   Anderson v. United States, 948 F.2d 704, 705-06 (11th Cir. 1991). Petitioner

   admitted that he murdered a sergeant in the United States Army at Fort

   Benning, Georgia, for which the district court sentenced him to life in prison.

   See id. Since being convicted, Petitioner has filed numerous motions,




   1    This moots the parties’ supplemental briefing regarding the exhaustion of
   administrative remedies related to ground two. (See Docs. 23, 26, 29).


                                             2
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 3 of 14 PageID 426




   complaints, and appeals attacking the validity of his sentence or the conditions

   of his confinement, none of which have succeeded. See Anderson v. United

   States, No. 4:87-cr-1649(CDL), 2005 WL 2277484, at *2-4 (M.D. Ga. Sep. 6,

   2005) (recounting Petitioner’s motions and appeals from 1989 to 2005);

   Anderson v. United States, No. 4:87-cr-1649(CDL), 2010 WL 1486979, at *1-2

   (M.D. Ga. Apr. 12, 2010) (recounting additional motions filed between 2007 and

   2009); Anderson v. United States, No. 5:10-cv-431-Oc-27PRL, 2014 WL

   2625194, at *1 (M.D. Fla. Jun. 12, 2014) (dismissing civil rights complaint,

   pursuant to 28 U.S.C. § 1915(g), because “Plaintiff had more than three civil

   cases or appeals dismissed as frivolous or for failure to state a claim upon which

   relief may be granted.”).

         On February 24, 2017, the United States Parole Commission issued a

   Notice of Action (NOA) in which it informed Petitioner that it was denying him

   release on parole pursuant to 18 U.S.C. § 4206(d). 2 (Doc. 1 at 8; Doc. 61-1 at 12).

   In explaining its decision, the Parole Commission cited three incidents

   involving Petitioner: (1) assaulting a correctional officer in 1993; (2) threatening

   to kill a correctional officer in 1994; and (3) fighting in March 2016. The




   2     Petitioner’s right to any parole is governed by the Parole Commission and
   Reorganization Act of 1976 (Parole Act), Pub. L. No. 94–233, § 2, 90 Stat. 219 (1976)
   (formerly codified at 18 U.S.C. §§ 4201–4218), under which he became eligible for
   parole consideration in 2017. See 18 U.S.C. § 4206(d). Although parole has been
   abolished, the Parole Act still applies to Petitioner because of the age of his conviction.


                                               3
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 4 of 14 PageID 427




   Commission stated that “the recent incident of fighting is evidence that after

   more than 28 years in prison you are still unable to resolve conflict without

   resorting to violence.” (Doc. 61-1 at 12). The Commission also cited statements

   by Petitioner in which he minimized his culpability for the crime, which the

   Commission considered to be “evidence of [Petitioner’s] lack of acceptance of

   responsibility.” (Id.). According to the Commission, Petitioner’s failure to accept

   responsibility, “factored with [his] serious violations of the rules of the

   institution, creates a reasonable probability [that he] will commit a Federal,

   State, or local crime if granted parole at this time.” (Id.). The Commission

   notified Petitioner that he was “scheduled for a statutory interim hearing

   during February 2019. At that time, your case will be reviewed again pursuant

   to 18 U.S.C. § 4206(d).” (Id.). 3

         Petitioner appealed the Commission’s decision to the National Appeals

   Board. (See Doc. 61-1 at 26-27). Petitioner argued that: (1) the Commission’s

   decision relied on false information because the 1993 and 1994 rule violations

   were based on false allegations, (2) the Commission mischaracterized the 1993,

   1994, and 2016 rule violations as serious, and (3) mitigating circumstances



   3      Petitioner had an interim parole hearing on March 25, 2019. On June 12, 2019,
   the Parole Commission again denied parole. (Doc. 61-1 at 29). Petitioner appealed that
   decision as well to the National Appeals Board, which affirmed the denial of parole on
   August 2, 2019. (Id. at 31-32). Petitioner has brought a § 2241 petition in the Eastern
   District of Texas concerning the 2019 denial of parole. See Anderson v. Warden, USP
   Beaumont, No. 1:19-cv-530-MJT-KFG (E.D. Tex.). That case is still pending.


                                             4
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 5 of 14 PageID 428




   justified a different decision because the facts of the 1993 and 1994 rule

   violations had been misrepresented or taken out of context. (See id.). The

   National Appeals Board rejected each of these arguments and affirmed the

   denial of parole on July 20, 2017. (Id.).


      II.      The Section 2241 Petition


            Petitioner challenges what he calls “an erroneous parole decision.” (Doc.

   1 at 2). As in his appeal to the National Appeals Board, he contends that the

   Parole Commission’s NOA “is based on false and misleading information.” (Id.

   at 3, 4). Petitioner denies threatening to kill a correctional officer in 1994, and

   asserts that both the 1993 assault and 1994 threat were minor incidents that

   involved no injuries. (Id. at 5). He also contends that the 1993 and 1994

   incidents were not serious rule violations because they occurred more than 20

   years prior. (Id.). Likewise, in his affidavit, Petitioner insists that the fight that

   occurred in March 2016 “was taken out of context and was a minor incident.”

   (Id. at 9). Petitioner contends that during the previous 18 years he has

   committed only five minor rule infractions. (Id. at 5).

            Petitioner also claims he did not receive the Parole Commission’s NOA

   until April 4, 2017 (after being transferred to FCC Coleman on March 23, 2017),

   even though the NOA was dated February 24, 2017. (Id. at 3). Petitioner filed

   his appeal of the NOA on May 3, 2017, but he claims his appeal is being



                                               5
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 6 of 14 PageID 429




   “impeded and obstructed.” (Id. at 3, 6). He complains that more than 30 days

   elapsed without receiving a response to the appeal. (Id.). As relief, Petitioner

   asks that the Parole Commission either resolve his appeal “on the merits” or

   grant him mandatory parole under 18 U.S.C. § 4206(d), and that the Court

   grant any other relief it deems appropriate. (Id. at 7).

          Petitioner signed and filed the habeas petition on July 13, 2017. (See Doc.

   1 at 7, 9). The National Appeals Board decided Petitioner’s appeal on the merits

   one week later, on July 20, 2017. (See Doc. 61-1 at 26). Thus, to the extent

   Petitioner complains that his appeal was being impeded or obstructed, that

   claim is moot. 4 However, the Court will still consider Petitioner’s claim that the

   Parole Commission erroneously denied him parole.


       III.   Discussion


          The writ of habeas corpus may extend to a person who “is in custody in

   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

   § 2241(c)(3). “A prisoner sentenced by a federal court … may file a petition for

   a writ of habeas corpus to challenge the execution of his sentence, such as the


   4      To the extent Petitioner complains about the National Appeals Board’s failure
   to decide his appeal within 30 days, the applicable regulation gives the National
   Appeals Board 60 days to act from receipt of the appellant’s papers. 28 C.F.R. § 2.26(c).
   In any event, “a claim that the BOP violated its own policies or procedures, when those
   policies and procedures were not mandated by statute or the constitution, does not
   constitute a violation of federal law.” Arguello v. English, No. 5:15-cv-145/LAC/EMT,
   2016 WL 1580269, at *5 (N.D. Fla. Mar. 18, 2016) (citing Reeb v. Thomas, 636 F.3d
   1224, 1227 (9th Cir. 2011)).


                                              6
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 7 of 14 PageID 430




   deprivation of good-time credits or parole determinations.” McCarthan v. Dir.

   of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1092-93 (11th Cir. 2017) (en

   banc). Because Petitioner challenges a parole determination, he may proceed

   under § 2241.

         An inmate must exhaust administrative remedies before seeking habeas

   relief under § 2241. Santiago-Lugo v. Warden, 785 F.3d 467, 475 (11th Cir.

   2015). However, this exhaustion requirement is not jurisdictional. Id. Although

   Respondent argues that Petitioner failed to exhaust administrative remedies

   regarding the parole claim, the record shows that Petitioner appealed the

   Parole Commission’s decision to the National Appeals Board, which is the final

   decisionmaker on such matters. See 28 C.F.R. § 2.26(c) (“Decisions of the

   National Appeals Board shall be final.”). Therefore, the Court finds that

   Petitioner has exhausted his administrative remedies, and the Court will

   address the claim on the merits.

         Petitioner contends he is entitled to “mandatory” parole under 18 U.S.C.

   § 4206(d). “Although the applicable provision is often referred to as the

   ‘mandatory parole’ provision, in fact the provision is not mandatory.” Bowers v.

   U.S. Parole Comm’n, 775 F. App’x 504, 506 n.1 (11th Cir. 2019). Rather, “the

   Commission can deny parole under this provision under one of three

   circumstances: if the prisoner has (1) seriously or (2) frequently violated

   institution rules or (3) if there is a reasonable probability that the prisoner will


                                            7
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 8 of 14 PageID 431




   commit another crime in the future.” Id.; accord 28 C.F.R. § 2.53(a). A

   neighboring provision to § 4206, § 4207, “states without limitation that, in a

   parole proceeding under ‘this chapter’ (which includes § 4206(d)), ‘[t]here shall

   also be taken into consideration such additional relevant information

   concerning the prisoner (including information submitted by the prisoner) as

   may be reasonably available.’” Bowers, 775 F. App’x at 522 (Jordan, J.,

   concurring) (quoting 18 U.S.C. § 4207).

         “The power of the United States Parole Commission to make

   [substantive] parole decisions is well-settled and has been protected by the

   courts.” Meagher v. Clark, 943 F.2d 1277, 1283 (11th Cir. 1991). “The Parole

   Commission’s substantive decisions to grant or deny parole—including its

   factual findings and applications of the Parole Act to individual cases—are

   reviewed only for abuse of discretion.” Bowers, 775 F. App’x at 515 (citing

   Glumb v. Honsted, 891 F.2d 872, 873 (11th Cir. 1990)). “A federal court will not

   reverse a decision of the Commission unless it involves flagrant, unwarranted,

   or unauthorized action that constitutes an abuse of the Commission’s

   discretion.” Glumb, 891 F.2d at 873. By contrast, “to the extent the

   Commission’s denial of Petitioner’s parole was based on a legal interpretation

   of § 4206(d) with which the non-prevailing party disagrees, [the Court]

   review[s] that interpretation de novo, subject to whatever deference … that




                                          8
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 9 of 14 PageID 432




   interpretation is due.” Bowers, 775 F. App’x at 515 (citing Bender v. U.S. Parole

   Comm’n, 802 F.3d 690, 695-96 (5th Cir. 2015)).

         The Parole Commission’s 2017 NOA was a substantive parole

   determination, not a legal interpretation of § 4206(d). The Parole Commission

   explained:

         The Commission finds you have seriously violated the rules of the
         institution, as evidenced by an assault on a correctional officer in
         1993, threatening to kill an officer in 1994, and most recently for
         fighting, in March 2016. The Commission also finds the recent
         incident of fighting is evidence that after more than 28 years in
         prison, you are still unable to resolve conflict without resorting to
         violence. Also, you continue to make statements to minimize your
         culpability in your crime, which the Commission finds is evidence
         of your lack of acceptance of responsibility for your crime. This[,]
         factored with your serious violations of the rules of the institution,
         creates a reasonable probability you will commit a federal, State, or
         local crime if granted parole at this time.

   (Doc. 61-1 at 12). The National Appeals Board affirmed this decision on appeal.

   (Id. at 26-27). As the 2017 NOA shows, the Parole Commission did not

   promulgate a legal interpretation of § 4206(d), but merely applied the Parole

   Act to the facts of Petitioner’s case. See Bowers, 775 F. App’x at 518-19 (finding

   that Parole Commissions’ decision was a substantive parole determination

   where the Commission “avoided adopting a general rule” and refrained from

   adopting a particular interpretation of the statute). Because the Parole

   Commission’s decision was a substantive parole determination, it is subject to

   the abuse-of-discretion standard. Id. at 515.



                                           9
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 10 of 14 PageID 433




          The 2017 NOA does not reflect that the Parole Commission’s decision

    involved “flagrant, unwarranted, or unauthorized action that constitutes an

    abuse of the Commission’s discretion.” Glumb, 891 F.2d at 873. The Commission

    explained that Petitioner was not fit for parole because (1) he had committed

    serious rule violations and (2) he was likely to commit a new crime if released

    on parole, as evidenced by the rule violations and statements by him

    minimizing his culpability for the crime. (Doc. 61-1 at 12). Although Petitioner

    complains that the 1993 and 1994 rule violations – for assaulting a correctional

    officer and threatening to kill a correctional officer, respectively – were based

    on false allegations and that the facts were taken out of context, he received an

    incident report and was afforded a disciplinary hearing for both violations. (Doc.

    61-1 at 4, ¶ 7 (Declaration of Krystal Lemos)). The Disciplinary Hearing Officer

    (DHO) found that Petitioner was responsible for the infractions and sanctioned

    him accordingly. (Id.; see also Doc. 61-1 at 16 (DHO sanction for assault in 1993,

    Incident No. 123541); id. at 15 (DHO sanction for making a threat in 1994,

    Incident No. 203257)). Petitioner had the opportunity to appeal the DHO’s

    findings – which he did – and the sanctions were upheld. (Id. at 19-20 (denial

    of appeal regarding Incident No. 123541); id. at 21-22 (denial of appeal

    regarding Incident No. 203257)). Petitioner was afforded the same process for

    the 2016 fighting incident (Incident No. 2824067), the sanction for which was

    also upheld on appeal. (Id. at 4, ¶ 7; see also id. at 14, 23-24). Thus, the Parole


                                            10
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 11 of 14 PageID 434




    Commission did not abuse its discretion in relying on the 1993, 1994, and 2016

    rule violations to deny parole.

          Likewise, the Court cannot say that the Parole Commission abused its

    discretion in characterizing these infractions as serious violations of the

    institution’s rules. As the National Appeals Board explained:

          You argue that the Commission should consider [the 1993, 1994,
          and 2016 rule violations] to be minor offenses because no serious
          injuries occurred in the violations. You also claim that these
          violation[s] of institutional rules are taken out of … context.
          However, each of these individual violation[s] of institutional rules
          is an offense standing alone that would allow the Commission to
          revoke parole for a previously paroled inmate sending them back to
          prison. Therefore, the Commission’s consideration of the severity of
          these violations of institutional rules and their repeated nature is
          justified.

    (Doc. 61-1 at 26).

          Finally, while Petitioner challenges the Parole Commission’s finding that

    he committed serious rule violations, he does not meaningfully challenge the

    Commission’s other finding that there is a reasonable probability he would

    commit a new crime if granted parole. (Doc. 61-1 at 12). That finding is an

    independently sufficient basis on which to deny parole, apart from whether

    Petitioner committed serious rule violations. See 18 U.S.C. § 4206(d) (“[T]he

    Commission shall not release such prisoner if it determines that he has

    seriously or frequently violated institution rules and regulations or that there

    is a reasonable probability that he will commit any Federal, State, or local



                                           11
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 12 of 14 PageID 435




    crime.” (emphasis added)). The Commission cited statements by Petitioner in

    which he minimized his culpability for the crime, which the Commission found

    to be “evidence of [Petitioner’s] lack of acceptance of responsibility.” (Doc. 61-1

    at 12). Notably, Petitioner does not deny making statements that downplayed

    his culpability for the murder. The Commission found that such evidence,

    “factored with [Petitioner’s] serious violations of the rules of the institution,

    creates a reasonable probability [Petitioner] will commit a Federal, State, or

    local crime if granted parole at this time.” (Id.). As with the Commission’s other

    findings, the Court cannot say that this ruling was an abuse of discretion.


       IV.   Conclusion


          The Court has reviewed each of Petitioner’s arguments, but finds that

    none warrants habeas relief. The Parole Commission’s decision in 2017 to deny

    Petitioner release on parole did not involve “flagrant, unwarranted, or

    unauthorized action that constitutes an abuse of the Commission’s discretion.”

    Glumb, 891 F.2d at 873.

          Accordingly, it is hereby ORDERED:


       1. Petitioner Melvin Anderson’s Petition for Writ of Habeas Corpus Under

          28 U.S.C. § 2241 (Doc. 1) is DENIED, and this case is DISMISSED

          WITH PREJUDICE.




                                            12
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 13 of 14 PageID 436




       2. Petitioner’s Motion to Hear and Determine Habeas Petition (Doc. 46) is

          GRANTED to the extent the Court issues this ruling on the Petition for

          Writ of Habeas Corpus.

       3. Based on the foregoing discussion, Petitioner’s Motion for Summary

          Judgment (Doc. 50) is DENIED. Contrary to Petitioner’s assertion in the

          Motion for Summary Judgment that his claim regarding the denial of

          parole was unopposed, the Respondent opposed the claim on the ground

          that the warden of FCC Coleman was the wrong respondent. (Doc. 5 at 1

          n.1). The Court directed Respondent to provide supplemental briefing on

          the merits in light of Rivas v. Warden, FCC Coleman – USP I, 711 F.

          App’x 585 (11th Cir. 2018) (see Doc. 58), which had not been decided when

          Respondent filed its initial response on September 25, 2017. Respondent

          has since filed a response on the merits of the parole claim. (Doc. 61).

       4. The Clerk shall enter judgment in favor of Respondent and against

          Petitioner, and close the file.


          DONE AND ORDERED at Jacksonville, Florida this 15th day of

    September, 2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge




                                            13
Case 5:17-cv-00335-TJC-PRL Document 62 Filed 09/15/20 Page 14 of 14 PageID 437




    lc 19

    Copies:
    Counsel of record
    Pro se petitioner




                                         14
